Citation Nr: 1550557	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-00 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for status post total left knee replacement, currently rated 30 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease, right knee, currently rated 30 percent disabling.

3.  Entitlement to an increased rating for posttraumatic stress disorder, currently rated 50 percent disabling.

4.  Entitlement to a compensable rating for residual scars, degenerative joint disease, right knee.  

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

These matters came to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in September 2011; the transcript is of record.

These matters were remanded in December 2011.



FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's left knee disability has not been manifested by severe painful motion or weakness; laxity was shown upon examination in October 2007 but there was no showing of recurrent subluxation or lateral instability on more recent examination in March 2012.

2.  Throughout the rating period on appeal, the Veteran's right knee disability has not been manifested by severe painful motion or weakness; laxity was shown upon examination in October 2007 but there was no showing of recurrent subluxation or lateral instability on more recent examination in March 2012.

3.  Throughout the rating period on appeal, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity, with difficulty in establishing and maintaining effective work and social relationships; the record does not show a disability picture characterized by deficiencies in most areas or by an inability to establish and maintain effective relationships.

4.  The scar of the right knee is not painful, tender, or unstable, and does not cause limitation of motion.  

5.  For the period prior to September 15, 2007, the Veteran's service-connected disabilities did not preclude substantially gainful employment.

6.  For the period from September 15, 2007, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for status post total left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5260, 5261 (2015).

2.  The criteria for a disability rating in excess of 30 percent for degenerative joint disease, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5260, 5261 (2015).

3.  From October 1, 2007 until March 8, 2012, the criteria for assignment of a separate 10 percent rating for mild instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 4.7, 4.59, 4.71a, Diagnostic Code 5257 (2015).

4.  From October 1, 2007 until March 8, 2012, the criteria for assignment of a separate 10 percent rating for mild instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 4.7, 4.59, 4.71a, Diagnostic Code 5257 (2015).

5.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

6.  The criteria for the assignment of a compensable disability rating for scar of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800, 7803-7805 (2008).

7.  For the period prior to September 15, 2007, the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015). 

8.  For the period from September 15, 2007, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In June and September 2007, letters were issued to advise the Veteran of the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Thus, the notice requirements under the VCAA have been fully satisfied and no further action is required regarding the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's VA treatment and Vet Center records.  Moreover, his statements, to include testimony, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in July 2007 and October 2007, and March 2012.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the most recent evaluations.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As an increase in the level of the service-connected disabilities are at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Knees

Pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5055, a 100 percent rating is warranted for 1 year following implantation of prosthesis in the case of prosthetic replacement of knee joint. Note (1) states that the 100 percent rating for 1 year following implantation of prosthesis will commence after initial grant of the 1-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge. Note (2) states that special monthly compensation is assignable during the 100 percent rating period the earliest date permanent use of crutches is established. Following a total rating for 1 year, a 30 percent rating is the minimum rating for knee replacement (prosthesis) and a 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September, 2004).

Following left knee replacement in June 2003 and the assignment of a total rating pursuant to 38 C.F.R. § 4.30 effective June 11, 2003, a 30 percent rating was assigned effective August 1, 2004, pursuant to Diagnostic Code 5055, and following right knee replacement in December 2005 and the assignment of a total rating pursuant to § 4.30 effective December 21, 2005, a 30 percent rating was assigned effective February 1, 2007, pursuant to Diagnostic Code 5055.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Veteran filed an increased rating claim in May 2007.

The Board finds that the 30 percent disability ratings assigned contemplate any total knee replacement residuals such as pain, limitation of motion, or weakness.  60 percent ratings are not warranted as chronic residuals consisting of severe painful motion or weakness in the affected extremities have not been shown.  

Based on the objective findings reflected in the evidence of record, disability ratings in excess of 30 percent are not warranted pursuant to Diagnostic Codes 5260 and 5261.  An October 2007 VA examination report reflects right knee flexion to 95 degrees with some pain and left knee flexion to 112 degrees with no pain.  Both knees extended painlessly to 0 degrees with some tightness felt in the quadriceps with repeated flexion and extension but no pain, weakness, incoordination or decreased range of motion.  10/01/2007 VBMS entry, VA Examination.  A March 2012 VA examination report reflects right knee flexion to 100 degrees and left knee flexion to 110 degrees.  He complained of pain throughout both knees but there were no objective signs of pain.  There was no additional limitation of joint function due to pain, fatigue, or lack of endurance after repetitive range of motion.  03/08/2012 VMBS entry, VA Examination.  As such range of motion findings amount to noncompensable flexion or extension, higher ratings are not warranted per Diagnostic Code 5260 or 5261, the limitation of motion criteria, even considering factors such as pain.  

According to a recent General Counsel opinion, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  However, in the present case there is no evidence that a compensable rating is warranted under the criteria of Diagnostic Codes 5260 and 5261, thus such opinion is inapplicable. 

The Board has given consideration to the possibility of assigning separate evaluations for the Veteran's knee disabilities under Diagnostic Codes 5003 and 5257, which is allowed so long as the evaluation of knee dysfunction under both codes does not amount to prohibited pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997) (a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability); VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59 ). See also Esteban, 6 Vet. App. at 261 (1994) (separate disabilities arising from a single disease entity are to be rated separately); but see 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  In this regard, the October 2007 VA examination report reflects mild anterior and posterior laxity and lateral laxity, with some medial laxity on the left knee.  There was negative McMurray's and no joint line tenderness.  Moreover, at the September 2011 Board hearing, the Veteran reported that both knees would give out at times.  Given the findings of laxity on examination, in conjunction with the Veteran's reported symptomatology, the Board will resolve doubt in the Veteran's favor and assign a separate 10 percent evaluation for instability pursuant to Diagnostic Code 5257, effective October 1, 2007.  The evidence as described above does not demonstrate more than mild symptoms and thus an evaluation in excess of 10 percent is not warranted.  Moreover, on examination in March 2012 there was no instability to varus, valgus, anterior, or posterior stressing.  The Veteran specifically denied any instability.  Thus, separate ratings pursuant to Diagnostic Code 5257 would not be appropriate from that point forward.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board finds that a higher rating for any portion of the appeal is not warranted under any alternative provision.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there was no diagnosis of ankylosis of the knees.  Furthermore, the Veteran may not be rated by analogy to this code as he does not suffer functional immobility of the knees.  Likewise, Diagnostic Codes 5258 and 5259 are inapplicable.  Additionally, there were no objective findings of impairment of the tibias and fibulas, thus there is no basis for disability ratings under Diagnostic 5262, and, genu recurvatum, as rated pursuant to Diagnostic Code 5263, is inapplicable as it was not diagnosed. 

In reaching this conclusion, the Board has considered the Veteran's subjective complaints as well as whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement per 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206 -07.  These factors have been taken into consideration in awarding the 30 percent disability evaluations pursuant to Diagnostic Code 5055.  While the Board acknowledges that the Veteran experiences pain and loss of movement, on repetitive range of motion testing his range of motion still remained noncompensable.

The Board has considered whether additional ratings for neurological manifestations are warranted.  However, because no such manifestations have been diagnosed, additional ratings for neurological manifestations are inapplicable in this case.  38 C.F.R. § 4.124a.

Scars

Service connection is in effect for scars, right knee, rated noncompensably disabling.  

During the pendency of this appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008, absent specific request for consideration under the revised code.  See 73 Fed. Reg. 54708 (September 23, 2008).  The date of claim here was in May 2007 and review under the revised criteria has not been requested.  As a result, the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008, are in effect.

Pursuant to Diagnostic Code 7801, scars, other than the head, face, or neck, that were deep or that caused limited motion, a 10 percent rating is warranted for area or areas exceeding 6 square inches (39 sq. cm.), and a 20 percent rating is warranted for area or areas exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Also of relevance, Diagnostic Code 7802, provides that a scar measuring an area or areas of 144 square inches (929 sq. cm.) or greater, that is superficial and does not cause limited motion warrants a 10 percent rating.  Note 1 states that scars in widely separated areas, as on two or more extremities or an anterior and posterior surfaces of extremities or truck, will be separately rated and combined in accordance with § 4.25 of this part.  Note 2 states that a superficial scar is one not associated with underlying soft tissue damage.  

Diagnostic Code 7804 provides that a scar, superficial, painful on examination, warrants a 10 percent rating.  Note 1 states that a superficial scar is one not associated with underlying soft tissue damage.  

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  

The October 2007 VA examination report reflects some scar inflammation affecting the right knee scar.  The assessment was old surgical scar, nontender on the medial aspect of his right upper leg.  10/01/2007 VBMS entry, VA Examination.

The March 2012 VA examination report reflects a large scar running over the medial aspect of the distal, medial quadriceps measuring 13 cm x 2 cm.  It was superficial, well-healed, stable, and nontender, with no loss of muscle mass.  It was not raised or depressed.  It was dark compared to the surrounding skin and did not interfere with joint function.  There was also a large surgical scar down the midline, measuring 20 cm x 3 cm.  03/08/2012 VBMS entry, VA Examination.

Based upon review of the medical evidence, the Board finds that a compensable rating is not warranted for the Veteran's scars of the right knee.  Initially, the scars combined do not measure 144 square inches or 929 square centimeters.  Moreover, the examination reports essentially reflect no residuals as a result of the scar.  While the October 2007 VA examiner noted some inflammation, the scar was not tender.  Likewise, on examination in March 2012, the scars were not painful, tender, or unstable, and did not result in limitation of motion of the knee.  Thus, a compensable rating is not warranted under the skin criteria.  

In summary, for the reasons and bases expressed above, the Board has concluded that a compensable disability rating is not warranted for scars, right knee.  Accordingly, the benefit sought on appeal is denied.

PTSD

The Veteran contends that a rating in excess of 50 percent is warranted for his PTSD.

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009). 

In evaluating the present case, the Board finds that the Veteran's PTSD symptomatology does not meet the criteria for assignment of a 70 percent disability rating.  

Based on the medical evidence, to include the VA outpatient records, private evaluations, and VA examinations discussed below, it is clear that the Veteran experiences PTSD symptomatology such as depressed mood, anxiety, suspiciousness, sleep disturbance, flattened affect, panic attacks, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  However, there is no evidence of suicidal ideation; obsessional rituals; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or, an inability to establish and maintain effective relationships.

The July 2007 VA examination report reflects reports of nightmares, hypervigilance, easy startle reflex, depression, anxiety, tiredness, and social isolation.  He denied any suicidal behavior but reported a history of getting into fights.  He reported that his wife was understanding and that his relationship with his daughter was getting better.  He kept in touch with his brother and had few friends.  He was cooperative, dressed casually.  His mood was neutral, affect appropriate, speech normal, with no perceptual problems.  Thought process and content were normal.  There was no suicidal/homicidal ideation.  He was oriented to person, place, and time.  Insight and judgment were fair.  Impulse control was fair.  At the time of the examination, he was working full-time.  He reported spending most of his free time at home performing chores and taking his wife to the park.  He was able to take care of his activities of daily living.  He appeared to be isolative.  The examiner assigned a GAF score of 50.  07/11/2007 VBMS entry, VA Examination.

The March 2012 VA examination report reflects depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, difficulty in understand complex commands, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted some isolative tendencies and some cognitive problems at work before he retired.  The Veteran had been married for 45 years and his wife was supportive.  He had a daughter and grandchildren.  He had arguments with his daughter but was involved with his grandchildren.  He was involved in church activities but did no socializing except with other veterans.  His recreational activities included gardening and watching sports on television.  The examiner checked the box indicating occupational and social impairment with reduced reliability and productivity.  The examiner assigned a GAF score of 50 and the examiner described his symptoms as moderate.  03/16/2012 VBMS entry, VA Examination.

At his September 2011 hearing before the undersigned, the Veteran indicated that he did not like crowds and that he tended to stay at home.  He checked his doors frequently and endorsed symptoms as described at his VA examinations.  

For the period contemplated by this appeal, the criteria for a 70 percent disability rating have not been met.  The pertinent evidence overall shows that the Veteran's psychiatric symptoms are not productive of occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  To the contrary, the Veteran has a good relationship with his spouse of many years and worked until September 2007 in a full-time capacity.  He also reported gardening and socializing at church.  

His symptoms (and their impact on his social and occupational ability) are not shown to more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The examination reports all reflect that his speech and thought processes were normal, he was fully oriented, and he was consistently shown to have good hygiene and personal appearance.  Moreover, the examination reports show no indication of suicidal ideation or obsessional rituals that interfere with routine activities. 

The evidence also fails to consistently show a disability picture involving flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; and impaired abstract thinking.  While there is some indication of difficulty in establishing and maintaining effective work and social relationships, there is no showing of an inability to have effective relationships.  For example, he has good relationships with his spouse and grandchildren, although he did report arguing with his daughter.  

Most importantly, the pertinent evidence overall shows that the Veteran's psychiatric symptoms have not been productive of occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  To the contrary, while the Veteran is now retired from employment, the evidence does not show that the Veteran's PTSD alone inhibits employment.  He was able to maintain employment for many years until September 2007.  Overall, the evidence shows a psychiatric disability picture more consistent with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal).

While acknowledging that the VA examiners have assigned GAF scores of 50, denoting serious symptoms, the examination reports do not reflect the symptoms associated with this score, including suicidal ideation, severe obsessional rituals, frequent shoplifting; or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  He has denied suicidal ideation and no obsessional rituals have been shown other than hypervigilance.  He was employed in a full-time capacity until terminating his employment in September 2007, and is able to maintain, albeit few, personal relationships.  Moreover, the symptoms noted by the VA examiners are indicative of some difficulty to moderate difficulty in social and occupational functioning.  Such findings are consistent with what is reflected in the medical records, based on the reports of the Veteran and the observations of the examiners.  See Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The Board also notes that VA treatment records reflect a GAF score of 55 in February 2008 denoting moderate symptoms and a GAF score of 65 in April 2008 denoting mild symptoms.  04/15/2008 VBMS entry, Medical Treatment Record-Government Facility at 5; 05/06/2008 VBMS entry, Medical Treatment Record-Government Facility.

Thus, as detailed above, the Veteran's psychiatric symptomatology is best contemplated by a 50 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The rating criteria for the knees, PTSD, and scar contemplate the Veteran's disabilities, to include any interference with employment.  The manifestations associated with the Veteran's service-connected knee, PTSD, and scar are specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration for extraschedular ratings are, therefore, not warranted. 

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for status post, total left knee replacement (30%), degenerative joint disease, right knee (30%), PTSD (50%), and residual scars, right knee (0%).  His combined rating is 80 percent from February 1, 2007.  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) have been met.

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

In May 2007, the Veteran submitted a VA Form 21-8940 which reflected he was "still working" 40 hours per week as an operations maintenance mechanic.  05/14/2007 VBMS entry, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  On September 17, 2007, the Veteran submitted a VA Form 21-8940 which reflected that he last worked full time on September 14.  09/17/2007 VBMS entry, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.

A September 24, 2007 VA examination report reflects that the Veteran was currently working in building maintenance and his PTSD did not appear to be impacting his job at this point.  09/24/2007 VBMS entry, VA Examination.  Such opinion, however, was based on the July 2007 VA PTSD examination findings at which time he was still employed.  The September 2007 VA general examination report, however, reflects that the Veteran had just retired two weeks prior.  09/27/2007 VBMS entry, VA Examination.  The October 1, 2007 VA joints examination report reflects that he retired the prior month due to having to frequently go up ladders and not feeling safe due to his knees.  He reported that he worked as a machinist for 13 years and as a maintenance man for 25 years.  The examiner opined that while his knee problems would not have any impact on employment in a sedentary profession, it would probably prevent him from doing heavy manual labor.  10/01/2007 VBMS entry, VA Examination.  

The Veteran was awarded Social Security Administration (SSA) disability benefits effective September 15, 2007 due to his osteoarthritis of the knees and his PTSD.  09/20/2010 VBMS entry, SSA-831 Disability Determination and Transmittal.

Correspondence dated in December 2007 from B.C., D.O., reflects that the Veteran suffers from severe osteoarthritis of the knees and back and he is unable to gain and maintain employment.  03/13/2008 VBMS entry, Medical Treatment Record - Non-Government Facility.

Correspondence dated in January 2009 from E.M., M.D., P.A., reflects that he has treated the Veteran since December 2007 and that since July 2007 he has been totally and permanently disabled for any type of gainful employment as a result of combined musculoskeletal, neuropsychiatric and medication induced side effects of his general condition.  05/13/2009 VBMS entry, Medical Treatment Record - Non-Government Facility.

Correspondence dated in June 2011 from E.M., M.D., P.A. reflects the opinion that the Veteran did not retire from employment but rather terminated his work because of impairment and disability related to his service pathology.  He reported that he could no longer go up and down ladders because of knee and back pain, and could no longer hyperextend the spine to do his work as an operations mechanical engineer.  10/05/2011 VBMS entry, Medical Treatment Record-Non-Government Facility.  

The March 2012 VA examination report reflects the Veteran's report that he stopped working in September 2007 secondary to knee problems but otherwise there is no medical opinion regarding employability.  03/08/2012 VBMS entry, VA Examination at 9.

The March 2012 VA PTSD examination reflects the Veteran's reports of disability retirement due to orthopedic problems and he also reported being irritated/aggravated by co-workers.  There is no specific opinion regarding employability.  03/16/2012 VBMS entry, VA Examination.

Correspondence from B.C., reflects the opinion that the Veteran is no longer able to work in his occupation as a maintenance worker due to severe debilitating neck and back pain which impairs his ability to do physical work as required by his occupation.  He has tried to pursue a career as a truck driver but the prolonged sitting and vibrations aggravated his back and neck and he was unable to constantly shift the gears of the truck due to arthritis of his knees.  B.C. opined that the Veteran is not employable in any occupation due to his medical conditions.  08/30/2012 VBMS entry, Medical Treatment Record-Non-Government Facility.

While there are opinions that the Veteran's service-connected disabilities were affecting his employment prior to September 2007, the evidence reflects that the Veteran was gainfully employed in a full-time capacity until September 14, 2007.  A TDIU is not shown prior to September 15, 2007 due to his gainful full-time employment, and there was no suggestion that the employment was marginal. 

For the period from September 15, 2007, the opinions of record differ as to whether his service-connected disabilities preclude gainful employment.  While the October 2007 VA examiner opined that he could maintain sedentary employment with his knee problems, the Board notes that the Veteran's prior work experience was in the maintenance/mechanical field which clearly requires manual labor.  The Veteran has reported that he terminated his employment due to the physical requirements associated with his employment and the effect of his knees.  Moreover, his treating physicians have opined that he is unable to maintain employment due to his bilateral knee conditions and PTSD.  While it is clear that the Veteran has nonservice-connected disabilities of the neck and back contributing to his unemployability, it is clear that the Veteran's bilateral knee condition and PTSD have significantly affected his ability to maintain employment, specifically employment for which he is trained.  The Board finds that the evidence is in equipoise as to whether his bilateral knee condition and PTSD preclude substantially gainful employment, thus affording the Veteran the benefit of the doubt, entitlement to a TDIU is warranted from September 15, 2007, the date following his last day of full-time employment.  

For the above reasons, entitlement to a TDIU is granted, effective September 15, 2007.


ORDER

Entitlement to a disability rating in excess of 30 percent for status post total left knee replacement is denied.

Entitlement to a disability rating in excess of 30 percent for status post total right knee replacement is denied.

Entitlement to a separate 10 percent rating for left knee instability from October 1, 2007 to March 8, 2012 is granted.

Entitlement to a separate 10 percent rating for right knee instability from October 1, 2007 to March 8, 2012 is granted.

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.  

Entitlement to a compensable rating for residual scars, degenerative joint disease, right knee is denied.

For the period prior to September 15, 2007, entitlement to a TDIU as a result of service-connected disabilities is denied.

For the period from September 15, 2007, entitlement to a TDIU as a result of service-connected disabilities is granted.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


